Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments in regards to 35 U.S.C. 112 rejections of the claims have been found persuasive in view of the amended claims. 

For claim 1, the applicant argues on pages 10-11 that “Downlink control signaling design for shorten TTI.” (R1-164160 of record, hereinafter D1) in view of Astley et al. (US 20170251466 A1). does not disclose “wherein the at least the control channel resource is contained in the unavailable resource of the downlink data”

The examiner respectfully disagrees, D1 discloses wherein the at least the control channel resource is contained in the unavailable resource of the downlink data (see page 1, fig. 1 , PDCCH region and page 3 last paragraph to page 4 first paragraph; wherein the S-PDCCH takes up the entire symbol (as depicted in fig. 1 first two symbols are only used by PDCCH, no PDSCH transmission in those two symbols) and does not share any of the RE / CCEs of the symbol with the S-PDSCH by indicating all CCEs as being reserved by the S-PDCCH control region field of table 2 (page 3), therefore the PDCCH region it is only available for the S-PDCCH control transmission). Here the “unavailable resources of the downlink data” are 

For claim 1, the applicant further argues, on page 11-12, that D1 does not disclose “an indicator for indicating whether an unavailable resource associated with the downlink data is used for the downlink data or not”

The examiner respectfully disagrees D1 still discloses the limitation as following: an indicator for indicating whether an unavailable resource associated with the downlink data is used for the downlink data or not (see page 3 Table 2 “S-PDCCH control region”, and page 3 last paragraph to page 4 first paragraph; the size (i.e. Number of S-CCEs) of the S-PDCCH control region in the one / first symbol is indicated to the UE via “S-PDCCH control region” in the Fast DCI (Table 2, which indicates the a maximum reserved number of S-CCEs), wherein this S-PDCCH can take up the entire symbol (as depicted in fig. 1 first two symbols are only used by PDCCH) and does not share any of the RE / CCEs of the symbol with the S-PDSCH (which is considered “downlink data”), therefore in this case the “S-PDCCH control region” field (table 2), indicates to the UE that no PDCCH is allocated to S-PDSCH (i.e. “unavailable resource of the downlink data”) ). The size, i.e. the number of the S-CCEs, clearly indicate 


For claim 1, the applicant further argues, on page 14-15, that D1 does not disclose “"wherein the downlink data is not mapped on resources associated with the indicator for the unavailable resource, in case that the indicator for the unavailable resource is a first value for indicating that the unavailable resource is not used for the downlink data,"
The examiner respectfully disagrees, D1 discloses wherein the downlink data is not mapped on resources associated with the indicator for the unavailable resource, in case that the indicator for the unavailable resource is a first value  (see page 3 Table 2 “S-PDCCH control region”, and page 3 last paragraph to page 4 first paragraph; the size (i.e. Number of S-CCEs) of the S-PDCCH control region in the one / first symbol is indicated to the UE via “S-PDCCH control region” in the Fast DCI (Table 2, which is an index corresponding to “first value”), that no RE / CCEs of the symbol allocated to PDCCH is shared with S-PDSCH (i.e. page 1 fig. 1 no PDSCH is in the first two symbols of PDCCH region), therefore the UE does not map / look for any S-PDSCH (“downlink data”) on the PDCCH) for indicating that the unavailable resource is not used for the downlink data (see page 3 Table 2 “S-PDCCH control region”, and page 3 last paragraph to page 4 first paragraph; the size (i.e. Number of S-CCEs) of the S-PDCCH control region in the one / first symbol is indicated to the UE via “S-PDCCH control region” in the Fast DCI (Table 2, which is an index corresponding to “first value”), that no RE / CCEs of the symbol allocated to PDCCH (“the unavailable resource”) is shared with S-PDSCH (i.e. page 1 fig. 1 no PDSCH is in the first two symbols of PDCCH region, corresponding to “is not used for the downlink data”), therefore the UE does not map / look for any S-PDSCH (“downlink data”) on the PDCCH ).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        /UN C CHO/Supervisory Patent Examiner, Art Unit 2413